Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on March 29, 2021, claims 21-25, 27-31, and 34-37 have been amended, claims 1-20, 32, 33, and 38 have been cancelled; thus claims 21-31 and 34-37 are pending for examination.

Response to Amendment
The objections to the Title of the invention, specification, and claims, and claim rejections made under 35 U.S.C. 112(b) have been withdrawn due to the amendment filed on March 29, 2021.

Allowable Subject Matter
Claims 21-31 and 34-37 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior arts do not teach or fairly suggest the following limitations:
 
In claim 21:
st terminal group includes terminals to which differential clock signals are assigned, tem1inals to which single-ended signals are assigned, and a terminal to which a first power supply voltage is applied, and
wherein Kth terminal group, where K is an integer no smaller than two and no greater than N, includes tem1inals to which differential data signals are assigned.

In claim 34:
wherein the connector 1st connector terminal group includes terminals to which differential dock signals are assigned, terminals to which single-ended signals are assigned, and a first connector power supply terminal to which a first power supply voltage is assigned applied, and 
wherein the connector Kth connector terminal group, where K is an integer no smaller than two and no greater than N, includes a terminal to which the first differential data signal is assigned and a terminal to which the second differential data signal is assigned.

Besides, the cited prior arts do not teach or fairly suggest the above limitations in combination with other limitations in the independent claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday-Friday 6:30-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JING-YIH SHYU/Primary Examiner, Art Unit 2184